DETAILED ACTION
This Non-Final Office Action is in response to the response to restriction and amendments filed 4/7/2022.
Claims 1-3 and 7-9 have been withdrawn.
Claims 10-14 are new claims.
Claims 4-6 and 10-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (translation of KR 20100078837 A), hereinafter Yim, in view of an alternative embodiment of Yim described on page 1, lines 26-27.
Claim 4
Yim discloses the claimed shore crane control system (see product loading crane device 700 of Figure 7), comprising at least one machine executable instruction, the at least one machine executable instruction comprising a shore crane communication module (i.e. location information receiving unit 710, GPS location information transmitter 720, and corrected position information receiving unit 730) and a hoisting control module (i.e. control unit 740), wherein the at least one machine executable instruction is executed by a processor such that the shore crane communication module is configured to transmit and receive information (see at least page 6, last paragraph beginning at line 224, with respect to Figure 7, regarding the receiving of location data by location information receiving unit 710 and data received by corrected position information receiving unit 730 and the transmitting of location data from GPS location information transmitter 720), and the hoisting control module is configured to receive a ship loading task (i.e. corrected position data) transmitted from a scheduling center system (i.e. ground station GPS server) via the shore crane communication module (see at least page 5, last paragraph starting at line 185, with respect to the “second method,” regarding that corrected position data is transmitted from the ground station GPS server to the crane; page 6, last paragraph beginning at line 230, regarding control unit 740 receives the corrected data from corrected position information receiving unit 730, as depicted in Figure 7). The corrected position data received from the ground station GPS server may be reasonably applied to teach the claimed “ship loading task,” given that the corrected position data is used to control the crane to load the ship. While the phrase “ship loading task” is interpreted in light of the specification, limitations from the specification are not read into the claims. Therefore, data that provides information for loading a ship reasonably teaches a “ship loading task.”
Yim further discloses that upon receiving a ship in-position notification message (i.e. location data from mounting table 303 and movable product pedestal 301) transmitted from a ship control system via the shore crane communication module (see at least page 5, first paragraph beginning at line 179, regarding that the crane 330 directly receives location information from pedestal 303 and movable product pedestal 301, depicted as being part of ship 300 in Figure 3; page 6, last paragraph beginning at line 25, with respect to Figure 7, regarding that location information receiving unit 710 receives the location data from the ship), control a target shore crane apparatus (i.e. crane 330) to load a container on a transportation vehicle onto a target ship (i.e. ship 300) in accordance with the received ship loading task (see at least page 5, last paragraph beginning at line 185, with respect to the “second method,” regarding that the crane moves the product to be shipped to the piling table and the movable product pedestal based on the received corrected position data; page 3, last paragraph beginning with line 105, regarding that the product that is loaded onto the ship by the crane is transported to land; page 1, second paragraph beginning at line 26, regarding containers may be shipped). The location data transmitted to the crane from the ship in the second method of Yim may reasonably teach the claimed “ship in-position notification message,” given that the crane is controlled to load the ship based on the location data received from the ship.
Further, there are no limitations in which the “transportation vehicle” is controlled or detected, so as to perform the controlled loading. The transportation vehicle is simply an object in which the container is located. Therefore, the teachings of Yim in which a product is transported to land for the crane to load onto the ship on page 3, last paragraph beginning with line 105, inherently teaches a “transportation vehicle,” where a container on a transportation vehicle is loaded onto a target ship through control of a target shore crane apparatus.
While the disclosure of Yim is mainly directed to the shipped product being a coil, Yim further discloses a container as a known alternative to the coil (see page 1, second paragraph beginning at line 26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the coil product of Yim with a container, in light of page 1, lines 26-27 of Yim, with the predictable result of using a known alternative shipping product that is applicable to the invention of Yim.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yim in view of Thomas et al. (US 2008/0252417 A1), hereinafter Thomas.
Claim 10
Yim does not specifically disclose an identity recognition device on a hoisting arm of the target shore crane apparatus, wherein the identity recognition device is configured to: 
obtain identification information of the container by scanning a QR code or barcode on the container; and 
compare the identification information of the container with a corresponding identification information in the ship loading task.
However, the technique of identifying containers based on a detected QR code or barcode provided on the containers for tracking purposes is well known in the art.
Specifically, Thomas discloses a similar system in which cargo is transferred from a transporter vehicle to a ship (see ¶0123), such that quay crane 410 comprises an identity recognition device (i.e. cargo identification code imaging device 435), wherein the identity recognition device is configured to: 
obtain identification information of the container by scanning a QR code or barcode on the container (see at least ¶0068, regarding the detection of the barcode associated with the cargo by an optical device, such as a camera; ¶0061, regarding the barcode associated with the cargo); and
compare the identification information of the container with a corresponding identification information in a reference table with associated loading operations (similar to the ship loading task taught by Yim) (see ¶0116-0118, ¶0074, regarding the barcode from the cargo identification code is compared to reference tables for particular loading or unloading operations).
Since the systems of Thomas and Yim are directed to the same purpose, i.e. loading and unloading shipping containers using a crane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yin, so as to further include an identity recognition device on a hoisting arm of the target shore crane apparatus, wherein the identity recognition device is configured to obtain identification information of the container by scanning a QR code or barcode on the container, and compare the identification information of the container with a corresponding identification information in the ship loading task, in the same manner that Thomas provides an identity recognition device on a hoisting arm of the target shore crane apparatus, wherein the identity recognition device is configured to obtain identification information of the container by scanning a QR code or barcode on the container, and compare the identification information of the container with a corresponding identification information in a reference table with associated loading operations, with the predictable result of incorporating operations for tracking and locating shipping containers which is critical to the operation of a marine terminal (¶0002 of Thomas).
While Thomas does not disclose that the cargo identification code imaging device 435 is provided on a hoisting arm of quay crane 410, Thomas discloses that the position of the cargo identification code imaging device 435 may be adjusted to capture the cargo identification code 445 (see ¶0094). Therefore, positioning the cargo identification code imaging device 435 of Thomas on a hoisting arm of quay crane 410 would be capable of instant and unquestionable demonstration in situations where the cargo identification code 445 is positioned on the top-side of the cargo. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the identity recognition device of Thomas, such that it is positioned on a hoisting arm, so as to be capable of detecting the cargo identification code of Thomas when the code is provided on the top-side of the container. 
Claim 11
Yim does not disclose an inductive reader on a hoisting arm of the target shore crane apparatus, wherein the inductive reader is configured to: 
obtain identification information of the container by reading an electronic tag on the container; and 
compare the identification information of the container with a corresponding identification information in the ship loading task.  
However, the technique of identifying containers based on a detected electronic tag provided on the containers for tracking purposes is well known in the art.
Specifically, Thomas discloses a similar system in which cargo is transferred from a transporter vehicle to a ship (see ¶0123), such that quay crane 410 comprises an inductive reader (i.e. cargo identification code receiving device 222, described as receiving an RF signal in ¶0071), wherein the inductive reader is configured to: 
obtain identification information of the container by reading an electronic tag on the container (see at least ¶0071, regarding that the identification receiving device detects a RFID tag on cargo 290 that contains the cargo identification code 295); and
compare the identification information of the container with a corresponding identification information in a reference table with associated loading operations (similar to the ship loading task taught by Yim) (see ¶0116-0118, ¶0074, regarding the cargo identification code is compared to reference tables for particular loading or unloading operations).
Since the systems of Thomas and Yim are directed to the same purpose, i.e. loading and unloading shipping containers using a crane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yin, so as to further include an inductive reader on a hoisting arm of the target shore crane apparatus, wherein the inductive reader is configured to obtain identification information of the container by reading an electronic tag on the container, and compare the identification information of the container with a corresponding identification information in the ship loading task, in the same manner that Thomas provides an inductive reader on a hoisting arm of the target shore crane apparatus, wherein the inductive reader is configured to obtain identification information of the container by reading an electronic tag on the container, and compare the identification information of the container with a corresponding identification information in a reference table with associated loading operations, with the predictable result of incorporating operations for tracking and locating shipping containers which is critical to the operation of a marine terminal (¶0002 of Thomas).
While Thomas does not disclose that the cargo identification code receiving device 222 is provided on a hoisting arm of quay crane 410, Thomas discloses adjustment of an alternative embodiment in which the cargo identification code receiving device may be adjusted to capture the cargo identification code (see ¶0094). Therefore, positioning the cargo identification code receiving device 222 of Thomas on a hoisting arm of quay crane 410 would be capable of instant and unquestionable demonstration in situations where a higher quality signal may be obtained from the cargo identification code receiving device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the inductive reader of Thomas, such that it is positioned on a hoisting arm, so as to be capable of detecting the cargo identification code of Thomas when a higher quality signal can be received due to the placement of the electronic tag on the container. 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yim in view of Lanigan, Jr. et al (US 6,081,292), hereinafter Lanigan.
Claim 12
Yim discloses a crane 330 used for loading and unloading containers from a ship (see pages 1 and 2, first paragraph beginning at line 21), where the crane 330 depicted in at least Figure 3 further comprises an end effector, configured to grab a grab section of the container so as to lift the container, as can be seen visually from the figure.
To further clarify this feature, Lanigan is applied in combination with Yin to teach the claimed end effector, configured to grab a grab section of the container so as to lift the container. Specifically, Lanigan discloses a similar crane that is known for being used in shipping yards, so as to load and unload containers (see col. 1, lines 10-19), which comprises an end effector (i.e. grappler 45, which may include grappler arms, as described in col. 3, lines 35-40), configured to grab a grab section (i.e. locking holes 60) of the container so as to lift the container (see at least col. 3, lines 19-40, regarding crane 10 has a grappler 45 for lockably engaging with locking holes 60 of a standard shipping container 40 and lifting container 40).
In Lanigan, the crane is a mobile gantry crane. In Yim, the crane is depicted as a bridge crane. However, it is nature of the end effector that is a common feature among overhead cranes that is modified by Lanigan; therefore, the specific type of overhead crane does not influence this combination.
Since the systems of Lanigan and Yim are directed to the same purpose, i.e. loading and unloading shipping containers by a crane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector of Yim, so as to be configured to grab a grab section of the container so as to lift the container, in the same manner that the end effector in Lanigan is configured to grab a grab section of a container so as to lift the container, with the predictable result of providing a means for lockably engaging with the top corners of a standard shipping container (col. 3, lines 19-40 of Lanigan) to promote secure lifting (col. 4, lines 9-13 of Lanigan).
Claim 13
Lanigan further discloses 52019016US-PA1PA TENTan image capturing device (i.e. video devices 100, 105) configured to capture an image of the grab section of the container (see col. 4, line 66-col. 5, line 12), wherein a grappler positioning system (similar to the hoisting control module taught by Yim) is further configured to: determine orientation information of the grab section based on the image, and adjust a movement gesture of the end effector based on the orientation information of the grab section, such that the end effector grabs the grab section (see col. 6, lines 19-30, regarding that grappler 45 is automatically guided and lowered in proper alignment for engaging container 40 based on signals delivered from video devices 100, 105).
Claim 14
Lanigan further discloses that the grab section of the container comprises lock holes (i.e. locking holes 60) at corners of a top of the container (see at least Figures 2 and 3), the end effector comprises locks (i.e. male twistlocks 55) provided at corners of a lower part of a hoisting arm (i.e. grappler 45, which may include grappler arms, as described in col. 3, lines 35-40) of crane 10 (similar to the target shore crane apparatus taught by Yim), the hoisting arm are configured to lift the container in response to the locks being inserted into the lock holes (see at least col. 3, lines 19-40).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 5, the closest prior art of record, Yim and Park (translation of KR 20140104074 A), taken alone or in combination, does not teach that the claimed shore crane task generation module configured to generate a container transportation task based on the ship loading task and transmit the container transportation task to a vehicle control system of the transportation vehicle via the shore crane communication module, in light of the overall claim. 
Specifically, Park discloses a shore crane task generation module configured to generate a container transportation task (i.e. container tractor allocation data) based on the quay crane allocated by quay crane allocating unit 130 (see at least ¶0019-0020). However, the functions performed by quay crane allocating unit 130 cannot reasonably be interpreted as similar to the ship loading task of Yim. Further, Park does not disclose transmitting the container transportation task to a vehicle control system of the transportation vehicle via the shore crane communication module, as claimed. No reasonable combination of prior art can be made to teach the claimed invention, in light of the overall claim.
With respect to claim 6, the closest prior art of record, Yim and Thomas, taken alone or in combination, does not teach that the claimed hoisting control module being configured to control the target shore crane apparatus to load the container on the transportation vehicle onto the target ship in accordance with the received ship loading task comprises the hoisting control module being configured to: 
confirm, upon receiving a vehicle in-position notification message from the vehicle control system of the transportation vehicle via the shore crane communication module, identification information of the container on the transportation vehicle, control the target shore crane apparatus to load the container on the transportation vehicle onto the target ship when the 32019016US-PA1PA TENTidentification information is confirmed, and mark the container in the ship loading task as in a loaded state; and 
transmit a ship loading completion notification message to the scheduling center system and/or the ship control system of the target ship via the shore crane communication module when determining that all containers in the ship loading task have been marked as in the loaded state, in light of the overall claim.
Specifically, Park further discloses transmitting a ship loading completion notification message to the scheduling center system via the crane communication module when determining that all containers in the ship loading task are in the loaded state (see page 5, first paragraph starting at the fifth line); however, Park does not disclose confirming, upon receiving a vehicle in-position notification message from the vehicle control system of the transportation vehicle via the shore crane communication module, identification information of the container on the transportation vehicle, control the target shore crane apparatus to load the container on the transportation vehicle onto the target ship when the 32019016US-PA1PA TENTidentification information is confirmed, and mark the container in the ship loading task as in a loaded state, as claimed. 
Thomas discloses the technique of receiving identification information of the container, so as to control the crane to load the container on a ship (see ¶0008-0009); however, Thomas does not disclose confirming, upon receiving a vehicle in-position notification message from the vehicle control system of the transportation vehicle via the shore crane communication module, identification information of the container on the transportation vehicle, control the target shore crane apparatus to load the container on the transportation vehicle onto the target ship when the 32019016US-PA1PA TENTidentification information is confirmed, and mark the container in the ship loading task as in a loaded state, as claimed. No reasonable combination of prior art can be made to teach the claimed invention, in light of the overall claim.
Additionally, with respect to claim 4, more clearly defining the “ship loading task” in the claim language may also reasonably overcome the applied prior art and potentially incorporate allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661